DETAILED ACTION
Claims 1-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, 12, 19-23 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Gupta et al. (US 2020/0314481).

Claim 1, Gupta teaches a method for media playback, the method comprising:
causing, by a user device, a video content item to begin being presented on a first display device (i.e. smartphone) (fig. 1; p. 0030);
receiving, at the user device, an indication that presentation of the video content item is to be transferred from the first display device to a different display device (i.e. request to transfer media) (p. 0032);

determining that the different display device is capable of presenting the video
content item (i.e. checking genre list) (p. 0042);
transmitting, from the user device to a server (102), an indication that presentation of the video content item is to be transferred from the first display device to the different display device (i.e. larger screen television) based on the determination that the first display device supports transferring the presentation of the video content item and the determination that the different display device is capable of presenting the video content item (p. 0044-0045);
requesting, by the server (102), a playback state (i.e. time position) from the first display device (p. 0033); and 
transmitting, by the server to the different display device, the playback state to the different display device in connection with an instruction to begin presenting the video content item from a playback position that is based on the playback state (i.e. resume playback) (p. 0033).

Claim 8,    Gupta teaches the method of claim 1, wherein a first instance of a media playback application is executing on the first display device and wherein the method further comprises determining whether the media playback application is capable of transferring the video content item from the first display device to a different display device (i.e. determines resolution of next device) (p. 0042).



Claim 10,    Gupta teaches the method of claim 1, wherein the indication (i.e. voice command initiates the transfer) that presentation of the video content item is to be transferred from the first display device to a different display device is received via a voice command (p. 0055).

Claim 11,    Gupta teaches the method of claim 1, further comprising determining whether the first display device is capable of being removed from presenting the video content item (i.e. transferring content confirms no longer displaying content on the media device 106) (p. 0033).

Claim 12 is analyzed and interpreted as an apparatus of claim 1.
Claim 19 is analyzed and interpreted as an apparatus of claim 8.
Claim 20 is analyzed and interpreted as an apparatus of claim 9.
Claim 21 is analyzed and interpreted as an apparatus of claim 10.
Claim 22 is analyzed and interpreted as an apparatus of claim 11.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2020/0314481) in view of Glazier et al. (US 2017/0026686).

Claim 2,    Gupta is not entirely clear in teaching the method of claim 1, further comprising:
identifying a group of available display devices, wherein each display device in the group of display devices is connected to the local area network;
causing a user interface to be presented on the user device that indicates display devices included in the group of available display devices; and
receiving, at the user device, a selection of one of the display devices from the available display devices.
Glazier teaches the method of claim 1, further comprising:
identifying a group of available display devices, wherein each display device in the group of display devices is connected to the local area network (fig. 2);
causing a user interface to be presented on the user device that indicates display devices included in the group of available display devices (fig. 2); and
receiving, at the user device, a selection of one of the display devices from the available display devices (fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided a list of available devices as taught by Glaizer to the system of Gupta to allow for users to transfer content locally (p. 0029).

Claim 3,    Gupta is not entirely clear in teaching the method of claim 2, further comprising presenting a second user interface on the user device during presentation of the video content item on the first display device for controlling playback of the video content item on the first display device.
Glazier teaches the method of claim 2, further comprising presenting a second user interface on the user device during presentation of the video content item on the first display device for controlling playback of the video content item on the first display device (i.e. device on network may be the controller for displayed content on another device) (p. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided a list of available devices as taught by Glaizer to the system of Gupta to allow for users to transfer content locally (p. 0029).

Claim 4, Gupta is not entirely clear in teaching the method of claim 3, further comprising presenting the second user interface on the user device during presentation of the video content item on the selected display device, wherein the second user interface is updated to indicate an identity of the selected display device.
Glazier teaches the method of claim 3, further comprising presenting the second user interface on the user device during presentation of the video content item on the selected display device, wherein the second user interface is updated to indicate an identity of the selected display device (i.e. device on network may be the controller for displayed content on another device) (p. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided a list of available devices as taught by Glaizer to the system of Gupta to allow for users to transfer content locally (p. 0029).

Claim 5, Gupta is silent regarding the method of claim 3, wherein the second user interface includes a selectable icon that, when selected, causes the user interface that indicates display devices included in the group of available display devices to be presented on the user device.
Glazier teaches the method of claim 3, wherein the second user interface includes a selectable icon (310) that, when selected, causes the user interface that indicates display devices included in the group of available display devices to be presented on the user device (fig. 3).


Claim 6,    Gupta teaches regarding the method of claim 2, wherein the selected display device is the user device (112) (fig. 1).

Claim 7,    Gupta teaches the method of claim    6, further comprising initializing, on the user device, a media playback application (i.e. media player client) for presenting the video content item in response to receiving the selection of the display device (p. 0033).

Claim 13 is analyzed and interpreted as an apparatus of claim 2.
Claim 14 is analyzed and interpreted as an apparatus of claim 3.
Claim 15 is analyzed and interpreted as an apparatus of claim 4.
Claim 16 is analyzed and interpreted as an apparatus of claim 5.
Claim 17 is analyzed and interpreted as an apparatus of claim 6.
Claim 18 is analyzed and interpreted as an apparatus of claim 7.

Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive.


Because of this, applicant respectfully submits that Gupta also cannot and does not disclose or suggest the claimed feature of "transmitting, from the user device to a server, an indication that presentation of the video content item is to be transferred from the first display device to the different display device based on the determination that the first display device supports transferring the presentation of the video content item 
The Examiner respectfully disagrees.  With respect to Applicant’s claim that Gupta doesn’t not teach “determining that the first display device supports transferring the presentation of the video content item”, Gupta clearly discloses a user may request transfer from the first media device 306.  The first media device after receiving the request then determines “how to” transfer the content to the larger display, which resolution etc.  To one of ordinary skill in the art, this feature is interpreted as evidence that the media device 306 supports transferring content to another device.  Furthermore, with respect to the limitation “determining that the different display device is capable of presenting the video content item”, Gupta clearly discloses that it determines the media device has a larger screen, which is interpreted as a determination that the larger screen is capable of displaying a larger resolution.

Conclusion
Claims 1-23 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426